Title: From John Quincy Adams to Abigail Smith Adams, 6 August 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dearest Mother
					New York 6. August 1817.
				
				After a passage of fifty days from Cowes, we have this day landed from the Ship Washington; all well—We shall stay here only so long as may be indispensable for landing our baggage, and making other necessary arrangements. In the course of a week or ten days, I hope to enjoy the happiness of seeing once more, my dear father and you—Remaining in the meantime, ever affectionately your’s.
				
					John Quincy Adams.
				
				
			